Citation Nr: 0417807	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1956 to 
September 1956 and from December 1956 to February 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on 
November 14, 2001.  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in January 2003, 
when the Board undertook additional development of the 
appellant's claims pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  Additional evidence was obtained; however, 
38 C.F.R. § 19.9(a)(2) was invalidated by the United States 
Court of Appeals for the Federal Circuit (hereinafter, "the 
Federal Circuit").  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in June 2003 the Board remanded this case to the 
RO for initial consideration of the additional evidence and 
for additional development.


REMAND

This case is not yet ready for appellate review.  VA provided 
psychiatric examinations to the appellant in May 2000 and 
March 2004; however, the examiners provided contradictory 
opinions regarding a relationship between the appellant's 
current psychiatric disorder and his military service.  
Further, neither examiner provided a sufficient rationale for 
the opinion in order for the Board to make a decision on the 
appellant's claim.  An additional medical opinion should be 
obtained.  VA is required to provide a medical examination 
when such a decision is necessary to make a decision on a 
claim.  An examination is deemed "necessary" if the 
evidence of record includes competent evidence that the 
claimant has a current disability and that the disability may 
be associated with the claimant's military service but the 
case does not contain sufficient medical evidence for a 
decision to be made.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The RO should make another attempt to 
secure the appellant's service medical 
records for his first period of service-
May 1956 to September 1956-through 
official channels.  (All prior requests 
for service medical records have included 
only the appellant's first period of 
service.)

2.  The appellant should be afforded a VA 
mental disorders examination by a board 
of two psychiatrists to determine whether 
the appellant has a current psychiatric 
disorder that is related to his military 
service.

The claims folder, including the 
appellant's service medical records, 
which contain the report of a December 
1956 enlistment examination and the 
contemporaneous report of medical 
history, the record of sick call 
treatment of the appellant in January 
1957, the February 1957 report of 
aptitude board, and the report of a 
February 1957 HCUS examination; the 
report of a June 1993 VA mental disorder 
examination; statements from H. D., M.D. 
(Dr. D.) dated in 1994 and May 2000; 
records of VA outpatient treatment dated 
in January 1992, February 1992, September 
1992, August 1995, October 1995, November 
1995, June 1996, July 1996, June 1998, 
August 1998, October 1998, July 1999, and 
March 2003; the report of a May 2000 QTC 
examination; and the report of a March 
2004 QTC examination, should be made 
available to the examiners for review 
before the examination.  (The appellant's 
service medical records are contained in 
a brown envelope within the claims 
folder.)

The examiners should express an opinion 
as to whether the appellant has a current 
psychiatric disorder that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's military service.

For the sake of clarity, the examiners 
should, in the examination report, 
specifically identify themselves as 
psychiatrists and state that the claims 
folder has been reviewed.  The examiners 
should confer and discuss the case with 
each other prior to finalizing the 
examination report.  The examiners should 
provide a complete rationale for any 
opinion provided, specifically addressing 
any contrary opinion already contained in 
the record.  (Note that examiners in May 
2000 and March 2004 reached contradictory 
conclusions.)

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




